Title: To Thomas Jefferson from William Robinson, 6 February 1809
From: Robinson, William
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Debters Department Cty JailWashington 6th Feby 1809
                  
                  On the 2d Inst. I presumed the liberty of writing you an address Stating my Malencholy Situation—That I was confined in prison without any possible means to ate myself You will therefore no doubt think th a strange procedure
                  Your having received an address which appears to come from the lower order of mankind—It having come from a Prison and directed to the Chief Magestrate of our Union—I therefore have to confess the Contras is very great which almost makes me shudder in the attempt—But on Reflection I take into view the sircumscribed bounds which is peculiar to Man. And that on the score of humanity we are all the same notwithstanding the great difference in our Standing in society
                  Thus stimulates me again to solicit your favours Which if granted will be acknowledged as a benevolent act on your part. And on my part I swear upon the Honour of a Gentleman to remit to you so soon as in my power—whatever Amount you may be pleased to furnish me With in my present distresses And I have no doubt but it will be in my power thus to comply very soon after my arrival at Baltimore—
                  The Claim on me is 30 dollars. But the Accumulation of Charges as well as some contingent expences—Will [ma]ke the aggregate about fifty dollars—Theref[ore] ou will do me the kindness of trans me that amount I shall Consider myself ever greatful
                  Your Obt. Hble Servt.
                  
                     William Robinson 
                     
                  
               